DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to Publication US 20200224958 for paragraph citations.


Response to Amendment
The amendment filed on September 28, 2022 has been entered. Claim(s) 20-21 has/have been cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEOLHWAN KIM (US 2013000333, hereinafter KIM) in view of CHAE SU NAM (KR 20110020482, hereinafter NAM).
Regarding claim 1, KIM discloses:
A refrigerator (1) comprising:
a cabinet (10) including a first space (100), a second space (30), and a partition (between 30 and 100, see FIG. 12 illustration below) configured to partition the first and second spaces;
a wall (see FIG. 12 illustration below) that is provided in the cabinet and is formed with a first discharge port (102) through which air is discharged to the first space, a second discharge port (422) though which air is discharged to the second space, and a suction port (230);
a flow path layer (200 and see FIG. 12 illustration below) that is provided in the wall and forms a discharge flow path (represented by arrows from rear wall through 100 and returning to rear wall) that guides air to the first discharge port.

    PNG
    media_image1.png
    1112
    846
    media_image1.png
    Greyscale

Regarding claim 1, KIM may not explicitly disclose: a fan housing that includes a front housing including a fan suction opening which air is introduced into the fan housing and a conduit configured to guide air to the discharge flow path, and a rear housing provided at a side of the front housing; and a fan that is received inside a space defined by the front housing and rear housing, wherein the front housing further includes an opening through which air passing through the fan is discharged to the discharge flow path, the opening being formed at ends of the front housing and rear housing, wherein an outlet formed in the front housing and through which air passing through the fan is discharged to the second discharge port, wherein the conduit includes a leading end that is adjacent to the outlet and a trailing end that is adjacent to the opening, and the fan being positioned closer to the outlet than to the trailing end of the conduit.
Regarding claim 1, NAM teaches: a refrigerator also having a cabinet (1) including a first space (see FIG. 1 illustration below), a second space (see FIG. 1 illustration below), and a partition (see FIG. 1 illustration below) that partitions the spaces, a wall (FIG. 7; refs 100 and 300) with multiple discharge ports (102) that discharge air into the spaces, a suction port (310), a discharge flow path layer (see FIG. 6 illustration below) in the wall that guides air to the discharge ports, and
a fan housing (FIG. 3) that includes:
a front housing (500) including a front wall (see FIGS. 3 and 6 illustrations below) having a fan suction opening (510) which air is introduced into the fan housing, a pair of side walls (see FIGS. 3 and 6 illustrations below) and a bottom (see FIGS. 3 and 6 illustrations below) wall having a conduit (see FIG. 6 illustration below) configured to guide air to the discharge flow path (arrows from fan through 102), and
a rear housing (320) provided at a side of the pair of side walls of the front housing; and
a fan (401) that is received inside a space defined by the front housing and rear housing,
wherein the front housing further includes an opening (within 311) through which air passing through the fan is discharged to the discharge flow path, the opening being formed at tops of the front housing and rear housing,
wherein the front wall of the front housing has an outlet (see FIGS. 3 and 6 illustrations below) through which air passing through the fan is discharged to the second discharge port (NAM FIG. 2 discloses multiple 102, discharging air into compartments defined by the shelves (30) and storage drawers (32) shown in FIG. 1) such that a first airflow (see FIG. 6 illustration below) through the fan suction opening and a second airflow (see FIG. 6 illustration below) through the outlet are formed (the first and second airflows flow along the housing’s front, bottom, side, and rear walls) at the front wall of the front housing, and
wherein the conduit includes a leading end (see FIG. 6 illustration below, the conduit leading end surrounds the fan as shown in FIG. 7) that is adjacent to (MERRIAM WEBSTER defines adjacent as “not distant”) the outlet and a trailing end (see FIG. 6 illustration below) that is adjacent to the opening, and the fan being positioned closer to the outlet (311) than to the trailing end of the conduit.


    PNG
    media_image2.png
    650
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    794
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    773
    735
    media_image4.png
    Greyscale


NAM (FIGS. 3-7) creates a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of NAM to create a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.

Regarding claim 2, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
wherein the trailing end (see FIG. 6 illustration above) is associated with the opening, the leading end being provided closer to the outer circumference (see FIG. 6 illustration above) of the fan than the trailing end.

Regarding claim 3, KIM as modified teaches all the limitations of claim 2. NAM additionally teaches:
a guide (see FIG. 6 illustration above) that directs air from the fan to the outlet, the guide being formed to have a predetermined curvature,
wherein the guide is formed farther from the outer circumference of the fan as the guide approaches the outlet in an air flow direction.

Regarding claim 4, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein the fan is positioned between (see FIG. 6 illustration above) the conduit and the guide. As the NAM fan (401) is within the conduit, the fan is also between the conduit and the guide.

Regarding claim 5, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein a first length (see FIG. 3 illustration below) of the conduit in a horizontal direction (see FIG. 3 illustration below) is greater than a second length (see FIG. 3 illustration below) of the guide in the horizontal direction, and
wherein the first length of the conduit is an airflow direction length of a surface of the conduit facing the outer circumferential surface of the fan, and the second length of the guide is an airflow direction length of a surface of the guide facing the outer circumferential surface of the fan (both lengths face the fan 401’s outer circumferential surface).

Regarding claim 6, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein a first distance (see FIG. 6 illustration below) between the trailing end of the conduit and the fan is greater (see FIG. 6 illustration below) than a second distance (see FIG. 6 illustration for claim 6 below) between the guide and the fan.


    PNG
    media_image5.png
    1199
    855
    media_image5.png
    Greyscale


Regarding claim 7, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
an inner cover (see FIG. 12 illustration above) that includes the second discharge port (422; FIGS. 12-13) and an additional suction port (424; FIGS. 12-13); and
a discharge duct (structure around 422) that guides air flow between the outlet of the fan housing and the second discharge port (422) of the inner cover. KIM (FIG. 12; (¶¶ 63 and 114) there is a fan 420 between evaporator 410 and each compartment 30 as shown by the airflow arrows in FIG. 12.

Regarding claim 8, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
an evaporator (410) provided adjacent to the fan housing,
wherein the inner cover covers the fan housing and the evaporator.

Regarding claim 9, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
wherein the second discharge port (422) is positioned lower (see FIG. 12 illustration above, there is a 424 above 422) than the discharge port (422) and the suction port (424).

Regarding claim 10, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
wherein the partition is positioned between the suction port (424) and the second discharge port (422).

Regarding claim 11, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
a first damper (232) configured to adjust amount of air flowing into the discharge flow path, and
a second damper (540) configured to adjust amount of the air flowing to an outlet (550).

Regarding claim 12, KIM as modified teaches all the limitations of claim 11. KIM additionally discloses:
wherein the discharge flow path includes an inlet (from 200) communicating with the first damper and a plurality of branch flow paths (230 and 240) connected to the inlet.

Regarding claim 13, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
an outer plate (structure around 310) configured to cover a front surface (of 320) of a wall (320) and including openings (FIG. 7) corresponding, respectively, to a discharge port (102) and a suction port (510).

Regarding claim 14, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
wherein a discharge flow path (represented by arrows in FIGS. 6 and 7) includes a plurality of branch flow paths (311; FIGS. 3 and 7) connected to the fan housing (400) and spaced apart from each other.

Regarding claim 15, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
wherein the wall further includes a diverter surface (232 and 242) that is received in the fan housing to block air flow to an outlet (230 and 240).

Regarding claim 16, KIM as modified teaches all the limitations of claim 10. KIM additionally discloses:
an outer plate (500) provided at a front surface (see FIG. 12 illustration above) of the partition (see FIG. 12 illustration above) including another opening (FIGS. 9-10; multiple holes 560) corresponding to the second discharge port (102).
In arguendo, regarding claim 16, NAM also additionally teaches:
an outer plate (310) to cover the suction port (510) and including another opening (FIGS. 3 and 7; multiple ports 311) corresponding to the discharge port (311).
Thus, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).

Regarding claim 18, KIM discloses:
A refrigerator (1) comprising:
a cabinet (10) including a first space (100), a second space (30), and a partition (between 30 and 100, see FIG. 12 illustration below) configured to partition the first and second spaces,
a heat exchanger (410) provided in the cabinet;
…
a fan (420) …
a wall (see FIG. 12 illustration below) that is provided in the cabinet and is formed with a discharge port (102) through which air is discharged to the first space and a suction port (104) through which air in the first space passes,
a return duct (structure around 424) including an inlet (on the freezing compartment 30 side of 424) fluidly connected to the second suction port (424), an outlet (on the heat exchange chamber 400 side of 424) fluidly connected to the heat exchanger (410), and an overlap portion (see the wall in illustrated FIG. 12 below) provided between the inlet and the outlet and positioned to overlap the fan behind the fan (420).

    PNG
    media_image6.png
    1213
    922
    media_image6.png
    Greyscale

KIM lacks: a fan housing.
Regarding claim 18, NAM teaches: a refrigerator also having a cabinet (1) including a first space (see FIG. 1 illustration above), a second space (see FIG. 1 illustration above), and a partition (see FIG. 1 illustration above) that partitions the spaces, a heat exchanger (200), and
a fan housing (FIG. 3) including:
a front housing (500) including a front wall (see FIGS. 3 and 6 illustrations above) having a fan suction opening (510) through which air is introduced into the fan housing, a pair of side walls (see FIGS. 3 and 6 illustrations above) and a first opening (within 311) positioned adjacent to the fan suction opening to supply air to the second space; and
a rear housing (320) provided at a side the pair of side walls of the front housing and formed with a motor mount (420) for a fan motor (410), the front housing and the rear housing defining a cavity (FIG. 3 and 6; space between 500 and 700) and a second opening (within 311; FIG. 2 shows multiple openings 311) to supply air to the first space;
a fan (401) positioned in the cavity of the fan housing to generate air flow from the heat exchanger to one or more of the first opening or the second opening;
a wall (FIGS. 2 and 7; refs. 100 and 300) that is provided in the cabinet and is formed with a discharge port (311) through which air is discharged to the first space and a suction port (310 is separated into different ports as the cooling airflow varies in different areas around heat exchanger 200 as shown by arrows entering 400 in FIG. 7, see FIG. 2 illustration below) through which air in the first space passes; and
a return duct (310 to 401) including an inlet (structure around 510) fluidly connected to the second suction port (see FIG. 2 illustration below), an outlet (structure around 310) fluidly connected to the heat exchanger (200), and an overlap portion (320) provided between the inlet and the outlet and positioned to overlap the fan behind the fan (401),
wherein the motor mount (420) is positioned between the fan and the overlap portion, and
wherein the first opening is formed at the front wall of the front housing such that a first airflow (see FIG. 6 illustration above) through the fan suction opening and a second airflow (see FIG. 6 illustration above) through the first opening are airflow (see FIG. 6 illustration below) through the outlet are formed (the first and second airflows flow along the housing’s front, bottom, side, and rear walls) at the front wall of the front housing.

    PNG
    media_image7.png
    693
    641
    media_image7.png
    Greyscale


NAM (FIGS. 3-7) creates a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of NAM to create a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.

Regarding claim 19, KIM as modified teaches the limitations of claim 18. KIM additionally teaches:
a refrigerator having a diverter (232 or 242) that is coupled to a wall (see FIG. 12 illustration above) and includes a surface (the surface of dampers 232 or 242) that is positioned to block a first opening (102 or 610). KIM (FIGS. 12-13) employs a duct with diverters (dampers) to adjust cold airflows between cooling areas.


Regarding claim 22, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
wherein the outlet (311) is positioned adjacent to (FIG. 6, MERRIAM WEBSTER defines adjacent as “not distant”) the fan suction opening (510) at the front wall (see FIGS. 3 and 6 illustrations above) of the front housing.

Regarding claim 23, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches: multiple openings (within 311, see FIG. 7 illustration below) and outlets (311) positioned on opposing sides of the fan (401).

    PNG
    media_image8.png
    787
    417
    media_image8.png
    Greyscale


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM and NAM in view of MYUNG-HOON CHO (US 20160273823, hereinafter CHO).
Regarding claim 17, KIM as modified teaches all the limitations of claim 1.
Regarding claim 17, KIM as modified may not explicitly teach: wherein the flow path layer includes an expanded polystyrene (EPS) material.
Regarding claim 17, CHO teaches:
wherein a flow path layer (60) includes an expanded polystyrene (EPS) material (¶ 58). CHO (¶ 58) employs expanded polystyrene as plates (61 or 62) for a duct (60).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of KIM and NAM with the teachings of CHO to employ a duct composed of expanded polystyrene material which is widely available and known for corrosion resistance, lightweight, thermal insulative properties, and environmental impact.


Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., page 12, ¶ 1, features in claim 1 related to a fan housing) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim 18 has been amended similar to claim 1 to include additional fan housing features and is rejected for the same reasons as claim 1 above.

Claims 2-7. 19, and 22-23 are rejected for being dependent upon a rejected claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY FLETCHER can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763